Title: To John Adams from John Jay, 27 October 1786
From: Jay, John
To: Adams, John


     
      Dr Sir
      New York 27th: Octor. 1786
     
     The Revd. Doctor Provost is so obliging as to take Charge of this Letter together with other Dispatches which he will deliver to you.—
     This Gentleman being elected by the Convention of episcopal Congregations in this State, and having the most express Recommendations from that Body, as well as from a general Convention lately held at Wilmington, is going over to be consecrated a Bishop.—
     Permit me to introduce him to you as a Gentleman who merits and possesses the Esteem of all who know him. The liberal Attention you have shewn to the Requests of the Convention on these Subjects, has received their Thanks and Acknowledgments, and I am persuaded that the same Disposition will secure to my Friend, the Doctor, your Civilities and friendly Aid.—
     With great and sincere Esteem and Regard I have the Honor to be / Dr Sir / Your most obt. and hble: Servt.
     
      John Jay—
     
    